Case 2:20-cr-00020-Z-BR Document 58 Filed 08/18/ _

 

 

 

 

 

 

 

.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
AUG | 8 2020
UNITED STATES OF AMERICA §
§ CLERK, U.S. DISTRICT COURT
Plaintiff, § By oe
§ Deputy
v. § 2:20-CR-20-Z-BR-(1)
§
ALEJANDRO ESTEVAN CHAVARRIA §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
. CONCERNING PLEA OF GUILTY

On August 3, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Alejandro Estevan Chavarria filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Alejandro Estevan Chavarria was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Alejandro Estevan Chavarria; and ADJUDGES Defendant Alejandro Estevan
Chavarria guilty of Count One in violation of 18 U.S.C. §§ 2113(1) and 2. Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, August /8 , 2020.

 

MATYHEW J. HACSMARYK
UNJTED STATES DISTRICT JUDGE
